ORDER
PER CURIAM.
Movant, Robert Winslow, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed Movant’s convictions on two counts of first-degree robbery in violation of section 569.020, RSMo 2000 and two counts of armed criminal action in violation of section 571.015, RSMo 2000. State v. Winslow, 53 S.W.3d 251 (Mo.App. E.D.2001). He now contends the motion court clearly erred in denying his claim that both his trial attorney and his appellate attorney provided ineffective assistance by failing to challenge the trial court’s action of compelling Movant to testify.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).